Case 2:19-cv-01509-RFB-VCF Document 1-7 Filed 08/29/19 Page 1of5

Exhibit 6
Case 2:19-cv-01509-RFB-VCF Document 1-7 Filed 08/29/19 Page 2 of 5

July 21, 2019 Organixx Platform with Doc Nuzum videos
being push as being a part of defendants’ company

WELCOME TO ORGANIXX

PUBLIC MISCONCEPTION ABOUT PLAINTIFF’S AFFILIATION WITH ORGANIXX &
JONATHAN HUNSAKER PROMOTES THIS MISCONCEPTION ON HIS PLATFORM

a 2 Sf REPLY
View reply ~

ff CryptoChris 4 months ago (edited)

 

= Ge Voulube Search

 

.

clearer thinking etc... i have read the comments about the nascent Iodine and, | too, have been
taking this...not 30 much after Ty end his wife severed ties with them! Just so people know,
their nascent iodine is USDA certified Organic, HOWEVER, the rest of their product line is NOT,
YET if you read the ingredient list on everything they sell, EVERYTHING is listed as “Organic*
but none of the packaging says "USDA Organic’! This is a mater concern of mine and | believe
they are lying about their products and therefore cannot get the USDA certification??

Ty and his wife have recently partnered with Josh Axe and Jordan Ruban to promote their
supplement line “Ancient Nutrition"...1 think this Is how it went down: Ty and his wife learned
about the shady stuff that was going on and have a serious reputation to uphold with ail the
incredible work they have done with their "Truth Series’ ° and HAD to sever ties to retain this
credibility... It was more about the bottom line to Doc Nuzum and John Hunsaker then actually
getting the USDA certification on their product line ironically named "Organixx” Cone would
think with a name like Organixx that all the ingredients would certainly BE Organic and the
packaging would have the certification...but it does NOT) Something just doesn't add up
here... Ty and his wife have done an incredible job on everything they have published and i am
a true supporter of their mission and always will bet! | purchase every docu series they put out
and attended both of their five events in Florida! Some of the greatest minds in medicine were
at these events...there is no question they are trying to do the right thing for humanity...This
cartt be sald about the people behind Organixx...which is “why’ Ty and his wife needed to sever
ties!

Since they have partnered with Josh and Jordan ! have switched to their product line Ancient
Nutrition and feel a bit more at ease knowing they have actually gone through the process to
get the USDA certification on all their products!
 

Case 2:19-cv-01509-RFB-VCF Document1-7 Filed 08/29/19 Page 3 of 5

July 21, 2019 Organixx Platform with Doc Nuzum videos
being push as being a part of defendants’ company

WELCOME TO ORGANIXX

> 6 months ago (edited)

Just an interesting update for all those who care - sometime after this video went up Ty
Boilinger from “the truth about cancer® cut all ties with "Doc" Nuzum's supplement company
Organixx - might be a total coincidence but 1 suspect that the contents of this video might have
been a little too embarrassing for Bollinger... There's a video on “the truth about cancer* and a
twitter post confirming the severance.

Show less

i 1 St REPLY

 
Case 2:19-cv-01509-RFB-VCF Document1-7 Filed 08/29/19 Page 4 of5

July 21, 2019 Organixx Platform with Doc Nuzum videos

being push as being a part of defendants’ company

WELCOME TO ORGANIXX

 
  

 
 

 
  

 

877-750-6455
s ae ACCOUNT © °@ 6

Sundian- Spm CART

      

 

( Search. @ meus ©

    

RECIPES (Hi RUESION

 

 

 

 

Our Commitment to You:

G) Only deliver supplements that can really make a powerful
difference in your health and life.

@ Provide you supplements made from only the purest natural
ingredients on earth, including USDA certified organic

   
 

ingredients whenever possible.

 
Case 2:19-cv-01509-RFB-VCF Document1-7 Filed 08/29/19 Page 5of5

July 21, 2019 Organixx Platform with Doc Nuzum videos

being push as being a part of defendants’ company

WELCOME TO ORGANIXX

 

wants tog Tus...

  

@ 877-750-6455
Gam Seo ES?
a Liem «Som EST

 
   
  

 

Yau Lave

    
  

oe

 

    

    

PIRED
als

 

 

 
